Citation Nr: 0930709	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a disability rating in excess of 
10 percent for epilepsy.  

3.  Entitlement to an initial compensable rating for 
headaches. 

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1945 to 
October 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In July 2009, the Veteran and his wife testified at a 
personal hearing over which the undersigned Veterans Law 
Judge (VLJ) presided at the RO, a transcript of which has 
been associated with the claims folder.  At the hearing, the 
Veteran submitted additional evidence with a statement 
waiving initial consideration of the evidence by the RO.  See 
38 C.F.R. § 20.1304.  The undersigned VLJ ordered that the 
record be held open for an additional 30 days so that the 
Veteran could submit additional evidence.  That additional 
evidence was received by the Board within 30 days after the 
hearing.  Pursuant to the statement in the transcript, the 
waiver filed at the hearing would apply to that additional 
evidence as well.  Transcript at 27.  Accordingly, all of the 
additional evidence has been considered by the Board in this 
decision.  

The Veteran has complained to various examiners about the 
dizziness he experiences that he considers a residual of his 
head injury during service.  In a December 2007 letter, Dr. 
Ono, his treating physician, states that his service-
connected traumatic head injury resulted in dizziness.  The 
April 2007 CT scan report showed he had mild small vessel 
disease.  This matter is referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has a current tinnitus disability and he has 
experienced a ringing in his ears, all along, ever since 
World War II.  

2.  The Veteran has had no major or minor epileptic seizure 
since 1956 and has no current symptoms of epilepsy.  

3.  The Veteran's headache disability does not manifest in 
characteristic prostrating  attacks.  

4.  The Veteran's subjective complaints of headaches are 
symptoms of an inservice head trauma.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159 (2008).  

2.  The criteria for a disability rating in excess of 
10 percent for epilepsy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.124a and Diagnostic Code 8910 (2008).  

3.  The criteria for an initial disability rating of 
10 percent and no higher for headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a and Diagnostic Codes 
8045, 8100, 4.130 and Diagnostic Code 9304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

With respect to the tinnitus issue, as discussed below, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist on that issue, such error was harmless and 
will not be further discussed.  

As for the headache issue, that claim arises from the 
Veteran's disagreement with the initial disability rating 
assigned with the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  So the adequacy of the notice as to the headache 
issue will not be addressed here.  

For the epilepsy issue, the RO's April 2006 letter describing 
the evidence needed to support the Veteran's increased rating 
claim was timely mailed before the February 2007 rating 
decision.  It did not fully describe the evidence necessary 
to substantiate the Veteran's claim.  

Neither the Veteran nor his representative has claimed that 
he was prejudiced by the flaws in the notice letter.  
Shinseki v. Sanders, 77 U.S.L.W. 4303 (U.S. April 21, 2009).  
The record establishes that for two reasons he was not 
prejudiced.  First, the flaws were cured by a June 2008 
letter that fully complies with the requirements of Vazques-
Flores, and that was sent long before the epilepsy issue was 
readjudicated in the February 2009 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Moreover, 
with respect to the epilepsy issue, the record shows that the 
Veteran had actual knowledge of the evidence necessary to 
establish his claim.  He identified and submitted relevant 
medical treatment records with respect to that disability, he 
submitted lay statements as to the frequency with which he 
experienced incapacitating episodes, he and his wife 
presented sworn testimony on the issue, and he submitted a 
March 1997 notice of disagreement and a December 2007 
substantive appeal that addressed how each of the rating 
criteria for epilepsy was met in his case.  Accordingly, VA 
has met its notification duties in this case.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his claims folder (which contained his service 
treatment records), by obtaining his VA treatment records, by 
providing compensation and pension (C&P) examinations, and by 
providing the Veteran with the opportunity to present sworn 
testimony at both a hearing before a Hearing Officer at the 
RO and at a personal hearing before the undersigned Veterans 
Law Judge.  

Although the Veteran indicated at the July 2009 personal 
hearing that the record did not contain the most recent VA 
medical treatment records for his hearing impairment, he did 
not indicate that any treatment records for his headache 
disability were missing from the claims folder.  He noted 
that his records from his private physician would contain his 
most recent treatment for epilepsy and that April 2009 
treatment record from Dr. Ono was received by the Board in 
August 2009.  Thus, the record is complete as to the issues 
of the epilepsy disability rating and the headache disability 
rating.  

II.  Service connection for tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
The relationship between the inservice incurrence of a 
disease and the current disability can be established by 
competent evidence of continuity of symptomatology.  
38 C.F.R. § 3.303(b).  

There is no controversy that the Veteran has a current 
tinnitus disability.  February 2007 C&P Audio Examination; 
March 2008 Big Island Hearing Center Report.  There is some 
mixed evidence in the record as to whether the Veteran's 
tinnitus began during service.  Compare February 2007 C&P 
Audio Examination (Veteran's tinnitus began after service 
when he was an optician) and Separation from Service 
Examination (no notes concerning tinnitus) with March 2007 
Statement of Veteran (Veteran told C&P examiner that he had 
had ringing in his ears since World War II) and July 2009 
Hearing Transcript at 8 (after I hit my head on that boulder, 
all along, I have had this ringing).  

But a Veteran is not limited to inservice evidence to 
establish that a disease or injury was incurred during 
service.  This record contains competent, credible evidence 
that the Veteran's tinnitus had its onset in service.  The 
Veteran was discharged from service in October 1946.  In 
April 1947, Dr. Matayoshi wrote to VA explaining that the 
Veteran had been hospitalized from January 1947 to 
February 1947, as a result of a seizure in a theater.  Dr. 
Matayoshi noted that in February 1947, the Veteran had 
ringing of the ear.  See also November 1948 VA Social Survey 
Report (while hospitalized during service, the Veteran's 
right ear seemed to ring).  Since competent, credible 
evidence establishes that the tinnitus disability was 
manifest within four months of discharge from service, the 
record establishes that tinnitus was incurred during service. 

The Veteran has presented credible statements that the 
tinnitus has been continuous since World War II.  March 2007 
Statement of the Veteran; July 2009 Hearing Transcript at 8.  
Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  A lay person is competent to testify about 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  Thus, 
the Veteran is competent to establish that he has 
continuously experienced his ringing in the ears since 
service.  

And since the Veteran's testimony as to the tinnitus symptoms 
has been consistent, the Board finds that his claim of 
continuity of symptomatology to be credible.  Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be 
assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  

Based on the above, service connection is warranted for the 
Veteran's tinnitus disability.  

III.  Increased rating for epilepsy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Examining 
the evidence from March 2005 forward, the record does not 
establish that the Veteran's epilepsy disability manifested 
in symptoms that meet the criteria for a higher rating at any 
time during the rating period.  Thus, staged ratings are not 
warranted on this record.  

Diagnostic Code 8910 provides that grand mal epilepsy should 
be rated by applying the criteria for major seizures found in 
the General Rating Formula For Major and Minor Epileptic 
Seizures.  38 C.F.R. § 4.124a and DC 8910.  A 10 percent 
rating is assigned for a confirmed diagnosis of epilepsy with 
a history of seizures.  A 20 percent rating is assigned for 
at least 1 major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months.  A 40 percent rating is 
assigned for at least 1 major seizure in the last 6 months or 
2 in the last year; or averaging at least 5 to 8 minor 
seizures in the last 6 months.  A 60 percent rating is 
assigned for averaging at least 1 major seizure in 4 months 
over the last year; or 9-10 minor seizures per week.  An 
80 percent rating is assigned for averaging at least 1 major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 100 percent rating is assigned for 
averaging at least 1 major seizure per month over the last 
year.  38 C.F.R. § 4.124a (General Rating formula for Major 
and Minor Epileptic Seizures).  

All of the objective medical evidence shows that the 
Veteran's epilepsy is well-controlled, with his last seizure 
having taken place in 1956.  December 2008 C&P Epilepsy and 
Narcolepsy Examination (diagnosis well established; no 
seizures since 1956; medications include low dose 
phenobarbital and dilantin; Veteran has been told he could 
probably wean off the drugs, but he has declined to do so); 
August 2007 Treatment Notes by Dr. Ono (neurological system:  
no seizures); February 2007 C&P Epilepsy and Narcolepsy 
Examination (last episode in 1956; no effects on daily 
activities); May 2002 Neurological Consult (Veteran has not 
had a seizure in more than 40 years; no episodic loss of 
consciousness; no morning awakening with incontinence or sore 
tongue; diagnosis is posttraumatic seizure disorder under 
excellent control; discussed with Veteran tapering off drugs 
slowly but he decided to continue on medication); 
October 2001 Primary Care (Veteran has not had a seizure in 
over 40 years); April 2001 Primary Care (has not had any 
seizures lately; currently stable in terms of seizure 
disorder).  

The Veteran's lay statements about having seizures are 
inconsistent with one another.  In his claim, he mentioned 
only that he had been taking medication for seizures for 50 
years, but he did not state that he was having seizures.  
March 2006 Informal Claim.  When the rating decision was 
issued explaining that a higher rating was not warranted 
because there was no evidence of current seizures, the 
Veteran stated that he had had several dizzy spells and 3 to 
4 minor attacks over the past 12 months so that he should be 
granted a 20 percent rating.  March 2007 Notice of 
Disagreement.  When the 10 percent rating was continued in 
the statement of the case, the Veteran submitted a statement 
that he had had 1 major seizure in each of the past 2 years 
and more than 2 minor seizures in the past 6 months, so that 
he should be granted a 40 percent disability rating.  
December 2007 Substantive Appeal.  And in the written 
statement submitted after the personal hearing, he states 
that he has had 1 major seizure every 6 months and at least 5 
to 10 minor seizures weekly.  But the medical records through 
February 2009 do not show that he sought any treatment for 
seizures.  And at his personal hearing, he did not testify 
under oath that he was experiencing epileptic seizures.  

Moreover, his statements are inconsistent with his wife's 
statements.  At the personal hearing, the Veteran's wife 
testified that the Veteran's epilepsy was under control with 
his medication.  Transcript at 24.  She testified that his 
headaches were the only effect his head injury had on his 
daily activity.  Transcript at 20.  

Whatever the Veteran might be experiencing that he calls a 
major or minor seizure, despite taking medical history from 
him and examining him with respect to his seizure disorder, 
none of the medical professionals who have examined him for 
his epilepsy have determined that he has had any seizure 
since 1956.  While the Veteran is competent to provide 
evidence of his symptoms, he is not competent to make a 
medical determination that what he experiences is an 
epileptic seizure.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).   Thus, the 
Veteran's conclusory testimony as to the number of seizures, 
whether major or minor, is entitled to no weight.  And 
because of the inconsistency with the rest of the evidence of 
record, the Board finds that the evidence that the Veteran is 
experiencing some kind of current symptoms with respect to 
his epilepsy disability is not credible.  

Given the consistency of the medical evidence with the 
evidence of the Veteran's wife, and the lack of credibility 
that there are any current symptoms with respect to the 
Veteran's epilepsy, the Board finds that the Veteran has had 
no seizures since 1956.  Since all disability ratings higher 
than 10 percent are based on the frequency with which 
seizures are experienced, a disability rating higher than 
10 percent is thus not warranted.  

Nor is an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
appropriate here.  With respect to extraschedular 
consideration, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  The schedular criteria for a 
10 percent rating are a diagnosis of epilepsy with a history 
of seizures.  38 C.F.R. § 4.124a (General Rating formula for 
Major and Minor Epileptic Seizures).  That perfectly 
describes the condition of the Veteran's service-connected 
disability.  

The criteria for higher ratings require recent seizures, but 
as discussed above, there is no credible evidence that the 
Veteran has any current symptoms related to his epilepsy.  
And while the Veteran reported dizziness as a symptom of his 
epilepsy disability to the C&P examiner, there are no 
findings in that report that dizziness is related to his 
epilepsy.  December 2008 C&P Epilepsy and Narcolepsy 
Examination.  Indeed, while his treating physician submitted 
a medical opinion that his dizziness resulted from the 
inservice traumatic head injury, he did not relate the 
dizziness to his epilepsy.  December 2007 Letter by Dr. Ono.  

Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

Nor does the benefit of the doubt doctrine change the result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  But the evidence to support the 
claim was either incompetent or incredible.  Thus, there is 
no reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).


IV.  Initial disability rating for a headache disability 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, a disability rating of 10 percent is being assigned.  
That is the highest rating available for subjective 
complaints of headache as a result of a head trauma.  And 
since the Veteran's headache disability has never manifested 
with symptoms that would warrant a higher rating under the 
criteria for evaluating migraines, staged ratings are not 
warranted here.  

The schedular criteria for rating disabilities are found in 
various diagnostic codes in the VA regulations.  The 
Veteran's condition was rated by the RO under the diagnostic 
code for migraine headaches.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (migraine).  

There are four ratings available under Diagnostic Code (DC) 
8100.  A 50 percent rating is assigned when there are 
migraine headaches with very frequent, completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 10 percent rating is assigned for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (migraine).  

The record shows that the Veteran's headaches are not severe 
enough to be considered prostrating attacks.  The Veteran has 
no prescription for his headaches.  He reported to the 
December 2008 VA examiner that headaches occur almost daily 
and are relieved by aspirin.  No nausea, photophobia, or aura 
are associated with the headaches.  That examiner concluded 
that his headaches are not migraines; rather they are chronic 
headaches secondary to remote head trauma.  December 2008 C&P 
Headaches Examination.  

The Veteran reported to his VA primary care provider that he 
experiences 2 to 3 headaches per week in the center of his 
head.  He takes over-the-counter Tylenol for them and they 
last for one-half hour, after which he sleeps.  April 2007 
Primary Care; Transcript at 22-23 (headaches occur twice a 
week and the Veteran takes over-the-counter Tylenol).  At his 
visit to his private physician, the Veteran presented with 
complaints of increased headaches.  No details as to the 
frequency were recorded.  Dr. Ono determined the headaches 
were related to his hypertension and recommended a change in 
dosage for his hypertension medication.  April 2007 Treatment 
Record by Dr. Ono.  

There is lay evidence of a more severe headache disability.  
In his March 2007 notice of disagreement, the Veteran 
asserted that his headaches are not resolved by taking 
aspirin because "many times" he has to sit for hours, with 
cold packs on his head, before he can get relief.  Sometimes, 
they are so bad, he gets sick to the stomach.  March 2007 
Notice of Disagreement.  In his substantive appeal, he 
explained that when he gets these severe headaches, he is 
completely incapacitated.  He can do nothing.  He cannot 
drive or work at anything.  Much of the time he cannot eat 
because he will vomit the food up.  He asserted that a fair 
and equitable evaluation for his headache disability would be 
a 50 percent rating.  December 2007 Substantive Appeal.  

The Board finds that the written lay statements by the 
Veteran in response to VA actions denying an increased rating 
are not as credible as his answers to direct questions as to 
the symptoms he experiences.  For example, in his 
December 2007 substantive appeal, he described vomiting due 
to headaches that warranted an increased rating and yet he 
replied in the negative when asked about nausea by the 
December 2008 VA examiner.  Indeed, he never reported nausea 
or incapacitating headache attacks at any of his 
examinations.  Nor did he seek medical treatment specifically 
for his headaches.  Notably, at the visit with his private 
physician shortly before he filed his claim, Dr. Ono recorded 
that the Veteran needed to document his headaches for VA.  
None of the medical records show that the Veteran requested 
medication stronger than over-the-counter analgesics.  The 
Board thus finds that the descriptions to the examiners-that 
he experiences frequent headaches for which he takes over-
the-counter medication and goes to sleep-are consistent with 
one another and, in light of his failure to seek treatment 
for his purportedly severe headaches, are more credible than 
the statements made in response to VA's rating actions.  

The evidence thus establishes mild, chronic headaches with no 
nausea, photophobia, or auras and which last one half-hour.  
Thus, a higher rating under the criteria of  Diagnostic Code 
8100, which is based on prostrating attacks, is not 
warranted.  38 C.F.R. § 4.124a.  

But another diagnostic code is relevant in evaluating the 
Veteran's headache disability.  Under Diagnostic Code 8045, 
which governs the evaluation of brain diseases due to trauma, 
purely neurological disorders are to be rated under the 
diagnostic codes specifically dealing with such disabilities.  
DC 8045, 38 C.F.R. § 4.124a.  Here, the Veteran's epilepsy 
was rated under DC 8910.  

In addition, Diagnostic Code 8045 provides that purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma are to be 
rated at 10 percent and no more under Diagnostic Code 9304 
(which governs the evaluation of dementia due to head 
trauma).  DC 8045, 38 C.F.R. § 4.124a; DC 9304, 38 C.F.R. 
§ 4.130 (schedule of ratings for mental disorders).  Since 
the Veteran has been diagnosed with chronic headaches 
secondary to remote head trauma, the Board finds that a 
disability rating of 10 percent is warranted on this record.  
But a rating higher than 10 percent is not available under 
the criteria described in Diagnostic Code 8045.  38 C.F.R. 
§ 4.124a (Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of multi-infarct dementia associated with 
brain trauma).  

The Board points out that effective October 23, 2008, VA 
amended the Schedule for Rating Disabilities by revising the 
portion of the Schedule that addresses neurological 
conditions and convulsive disorders.  The effect of this 
action is to provide detailed and updated criteria for 
evaluating residuals of traumatic brain injury (TBI).  These 
amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 
and are effective October 23, 2008.  The amendment applies to 
all applications for benefits received by VA on or after 
October 23, 2008.  Schedule for Rating Disabilities; 
Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 
Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 
C.F.R. pt. 4).  Here, since the Veteran's claim for increase 
was received in 2006, the amended criteria do not apply.

Nor does any other diagnostic code in the schedule governing 
evaluations of organic disease of the central nervous system 
permit a rating higher than 10 percent.  38 C.F.R. § 4.124a.  
A referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is also not appropriate because the symptom 
manifested by the Veteran's disability-that is, headache-is 
one of the subjective symptoms explicitly addressed in DC 
8045.  Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

Finally, the benefit of the doubt doctrine does not change 
the result here.  As discussed above, when there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The 
only positive evidence to support a higher rating under the 
migraine criteria was determined to be less credible than the 
evidence that fits the criteria for a noncompensable rating.  
Thus, when the credibility of the evidence is considered, 
there is no reasonable doubt to resolve.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  


ORDER

Service connection for tinnitus is granted, subject to the 
criteria governing payment of monetary benefits.  

A disability rating in excess of 10 percent for epilepsy is 
denied.  

A disability rating of 10 percent and no higher is granted 
for headaches, subject to the criteria governing payment of 
monetary benefits.  


REMAND

At the July 2009 personal hearing, the Veteran pointed out 
that his most recent VA hearing impairment treatment records 
were not in the claims folder.  VA has a duty to assist a 
claimant in obtaining evidence to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore, a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should make 
arrangements to obtain all treatment records for hearing 
impairment at any VA medical facilities, to include the VA 
Community Based Outpatient Clinic at Hilo, Hawaii, and the 
Spark M. Matsunaga Medical Center in Honolulu, Hawaii.  

The Veteran claims that his hearing loss is due to his head 
injury during service and/or acoustic trauma during service.  
The Veteran's private physician provided an opinion that the 
Veteran's hearing loss may be from the head injury as well as 
extreme noise exposure during World War II.  No rationale was 
provided and no definite nexus statement was made, so that 
opinion cannot provide the basis for a grant of service 
connection. December 2007 Letter by Dr. Ono.  

A VA audiologist conducted tests that showed that the 
Veteran's hearing acuity meets the thresholds for hearing 
impairment.  Under the heading for noise exposure, the 
examiner wrote nothing at all in his report.  He addressed 
only the issue whether the Veteran's hearing impairment was 
due to acoustic trauma.  He concluded that he could not 
resolve that issue without resorting to mere speculation.  He 
noted that a whisper test had been given to the Veteran upon 
entrance and upon separation from service and that the 
whisper test is inherently unreliable.  He explained that 
because there were no reliable values obtained at his service 
separation examination, there was no way to determine how 
much, if any, of his current hearing loss was due to noise 
exposure during military service versus the aging process.  
February 2007 C&P Audio Examination.  

A VA neurologist was asked to address only the issue whether 
the Veteran's inservice head injury caused his hearing loss.  
The neurologist determined that the Veteran's hearing loss 
was less than likely due to epilepsy or head injury.  That 
examiner made no clinical findings with respect to the 
Veteran's hearing and provided no rationale whatsoever for 
that conclusion.  February 2007 C&P Epilepsy and Narcolepsy 
Examination.

As a result, supplemental etiology opinions with respect to 
the Veteran's hearing impairment are required.  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  If an examination report does not 
contain sufficient detail, the report should be returned as 
inadequate for evaluation purposes.  38 C.F.R. §§ 4.1, 4.2; 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(once VA undertakes the effort to provide an examination, an 
adequate one must be provided, or thee claimant must be 
notified why one will not or cannot be provided).  

An addendum report is needed from the same examiner who 
conducted the February 2007 C&P Audio examination, if he is 
available, or if he is not, an opinion by another examiner is 
needed.  If a supplemental opinion is not possible without an 
additional examination, then an appropriate examination 
should be scheduled.  The examiner should be asked to review 
the additional evidence obtained since the February 2007 
examination and provide an opinion as to the etiology of the 
Veteran's current hearing loss impairment.  If the examiner 
again determines that such an opinion is not possible, the 
examiner should describe what acoustic trauma was considered 
in reaching the February 2007 opinion and identify the 
patterns of hearing loss associated with acoustic trauma and 
with those associated with aging and explain why a definite 
etiology is not possible based on this Veteran's audiological 
data.  

In addition, an addendum report is needed from the same 
examiner who conducted the February 2007 epilepsy and 
narcolepsy examination, if that examiner is available, or if 
not, an opinion by another examiner is needed.  If a 
supplemental opinion is not possible without an additional 
examination, then an appropriate examination should be 
scheduled.  The examiner should be asked in light of the 
additional evidence in the record since the time of the 
February 2007 examination, whether the Veteran's hearing loss 
is related to his inservice head injury.  

The Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
hearing impairment treatment records from 
all VA medical facilities, to include the 
VA Community Based Outpatient Clinic at 
Hilo, Hawaii, and the Spark M. Matsunaga 
Medical Center in Honolulu, Hawaii.  
Associate any evidence obtained with the 
claims folder. 

2.  Make arrangements to obtain an 
addendum report from the same examiner (if 
he is available) who conducted the 
February 2007 VA C&P Audio Examination.  
The examiner should review the claims 
folder, including all additional evidence 
that has been associated with it since the 
February 2007 examination.  If a 
supplemental opinion is not possible 
without an additional examination, then an 
appropriate examination should be 
scheduled.  

The examiner should prepare an addendum 
report that addresses the following: 

(a) In light of the additional evidence in 
the record since the time of the 
February 2007 examination, provide an 
opinion as to the following:  Is it at 
least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's current hearing impairment 
is related to acoustic trauma during 
service?  

(b) If the examiner's opinion is again 
that it is not possible to provide such an 
opinion, please address the following:  

(i)  Describe all noise exposure that was 
considered in reaching that conclusion; 
and

(ii)  Identify the patterns of hearing 
loss due to aging and hearing loss due to 
acoustic trauma and explain why a definite 
etiology cannot be determined based on 
this Veteran's audiological data.  

If the same examiner is not available to 
provide an additional report, make 
arrangements for the Veteran to have an 
examination with another examiner.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  A complete 
history of noise exposure should be taken.  
Any testing deemed necessary by the 
examiner should be conducted and the 
results of such tests should be addressed 
in the report.  

The report should address the following 
matter with complete rationale: Is it at 
least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's current hearing impairment 
is related to acoustic trauma during 
service?   

3.  Make arrangements to obtain an 
addendum report from the same examiner (if 
the examiner is available) who conducted 
the February 2007 VA C&P Epilepsy and 
Narcolepsy Examination.  The examiner 
should review the claims folder, including 
all additional evidence that has been 
associated with it since the February 2007 
examination.  If a supplemental opinion is 
not possible without an additional 
examination, then an appropriate 
examination should be scheduled.  

The examiner should prepare an addendum 
report that addresses the following:  In 
light of the additional evidence in the 
record since the time of the February 2007 
examination, is it at least as likely as 
not (that is, a probability of 50 percent 
or greater) that the Veteran's current 
hearing impairment is related to his 
inservice head injury?  In responding, 
please provide a complete rationale, 
including the clinical data upon which the 
opinion is based.  

If the same examiner is not available to 
provide an additional report, make 
arrangements for the Veteran to have an 
examination with another examiner.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any testing 
deemed necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  

The report should address the following 
matter:  Is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's current 
hearing impairment is related to his 
inservice head injury?  In responding, 
please provide a complete rationale, 
including the clinical data upon which the 
opinion is based.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


